This case is identical in all things, except parties plaintiff and amount involved, with the case of G. M.  J. W. Magill v. Sadie A. Young, 153 S.W. 184, decided to-day by this court, and for the reasons assigned in that case this cause will be affirmed. The appellant has filed a motion suggesting delay and asking for 10 per cent. damages. The motion is granted. There was no merit in the defense, and it seems clear to us that this appeal is taken merely for delay. The judgment of the court is affirmed, with 10 per cent. damages.